Citation Nr: 0936422	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  03-16 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to 
February 1971.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In October 2004, the Board remanded the 
case to the agency of original jurisdiction (AOJ) for 
additional development, that having been accomplished, it now 
returns to the Board for appellate review.

The record reflects that the Veteran participated in a video 
hearing before the undersigned in December 2003.  The hearing 
transcript is of record.


FINDING OF FACT

The competent evidence indicates that the Veteran suffers 
from PTSD that is related to his active duty service.


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection 
for PTSD, is a full grant of the benefits sought on appeal, 
no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008)) and the implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2008); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.
As noted above service connection for PTSD requires 
verification of the claimed in-service stressor.  The Board 
notes that there is credible supporting evidence that the 
Veteran's claimed in-service stressor actually occurred.  The 
Veteran's claims that while serving in Vietnam he turned in 
and testified against fellow American soldiers who were 
involved with illicit drug dealing were verified by the 
Veteran's service records.  As a result of his testifying, 
the Veteran's life was repeatedly threatened.  There were 
grenades placed in his boots and under his pillow and snakes 
placed in his bed.  The record also indicates that the 
Veteran was transferred to a new unit for his own safety.  
See Navy Discharge Review Board report dated January 12, 
1972.  As such, the Board finds that the Veteran's stressors 
have been verified.

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with VA regulations as 
well as medical evidence establishing a nexus between the 
claimed in-service stressor and the current symptomatology of 
the PTSD.  In this matter, the record clearly demonstrates 
that C&P examinations dated July 2006 and September 2008 have 
diagnosed the Veteran with PTSD and provided a nexus between 
the claimed in-service stressor and the Veteran's current 
symptomatology.  

As to the diagnosis question, the 2008 C&P examiner listed 
"rule-out post-traumatic stress disorder" on Axis I, but 
then proceeded to state in the summary and conclusions 
section that if the stressor(s) could be confirmed, then the 
Veteran met the criteria for PTSD.  Since the stressors are 
confirmed, then this statement is sufficient to conclude PTSD 
was present.  The 2006 C&P examiner definitively diagnosed 
PTSD.

The July 2006 C&P examiner diagnosed the Veteran with PTSD 
and noted that the Veteran's confirmed stressors of a grenade 
being placed in his boot and verbal threats to his life were 
at least as likely as not the events that produced the 
Veteran's symptoms of PTSD and therefore it is as least as 
likely as not that the Veteran's PTSD symptoms are due to his 
military service.  The September 2008 examiner confirmed the 
diagnosis of PTSD with moderate to severe symptoms and stated 
that the Veteran's PTSD is at least as likely as not caused 
by his experiences during military service.  In light of the 
diagnoses and nexus opinions provided by the July 2006 and 
September 2008 C&P examiners, the Board finds that all of the 
requirements for service connection for PTSD have been met.

The RO denied service connection for PTSD because they 
associated the Veteran's PTSD with his polysubstance abuse.  
In the May 2009 supplemental statement of the case (SSOC), 
the RO stated, "The 'diagnoses' of PTSD due to the incident 
in service are clearly not the product of the application of 
scientific methods to the facts in [the] case.  They are, in 
fact, conjectural and solicitous post-hoc rationalizations.  
They fail to account for the overwhelming body of evidence 
suggesting that [the Veteran's] dysfunction is attributable 
to the overlay of well-documented polysubstance abuse on a 
personality disorder.  The most probative evidence remains 
the in-service diagnosis of sociopathological personality and 
malingering."  See SSOC dated May 2009.  As will be 
explained below, the Board finds that the RO committed a 
Colvin violation in ignoring the two medical opinions 
provided by a psychologist and a psychiatrist and 
substituting their own judgment.  

This case presents certain medical questions which cannot be 
answered by the Board, the RO, or the Veteran.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008).  Health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.  The RO may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The Board acknowledges the Veteran's heavy polysubstance 
abuse during and after active service and that Section 8052 
of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. 
L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits 
payment of compensation for a disability that is a result of 
a Veteran's own alcohol or drug abuse.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).  

Both the July 2006 and the September 2008 examiners reviewed 
the entire c-file, all service treatment and post-service 
treatment records.  Additionally it is noted that the 
examiners performed all the necessary psychometric testing as 
well as thorough examinations by interview.  As such, the 
examiners were aware of the Veteran's history with regard to 
substance abuse.  The July 2006 examiner acknowledges the 
Veteran's history of substance abuse and his paranoid traits 
that left him particularly at risk for the extreme reaction 
that he had when threatened during service.  The examiner 
further notes that the Veteran seemed to have overcome 
difficulties such as psychosis, substance abuse, and legal 
problems and that those issues were not pertinent in defining 
his current behavior and symptoms.  The September 2008 
examiner also acknowledges, in the Axis I diagnosis that the 
Veteran suffers from alcohol dependence and benzodiazepine 
abuse, both of which are in sustained full remission.  The 
examiner then specifically addresses the issue of the 
Veteran's past substance abuse and notes that zero percent of 
the Veteran's impairment in his general functioning may be 
attributed to his substance abuse and 100 percent to his PTSD 
symptoms.  Neither C&P examiner attributed the Veteran's PTSD 
to his polysubstance abuse.  Rather, both provided nexus 
opinions linking the Veteran's PTSD with events that occurred 
during his active duty service.  As such, the Board finds 
that the Veteran's PTSD is not the result of his own alcohol 
or drug abuse and therefore service connection cannot be 
denied on such grounds.

As for the RO's "opinion" that the Veteran's correct 
diagnosis was the one provided in 1971 of sociopathological 
personality with malingering, the 2006 C&P examiner addressed 
this point.  The examiner noted that the diagnostic test 
results did not contain significant indicators of distortion.  
That contemporaneous medical conclusion is far more probative 
than one made over 30 years ago. 



With consideration of all of the above, including the current 
diagnosis of PTSD and nexus opinions linking the Veteran's 
current diagnosis with verified stressors that occurred 
during his active duty service, the Board finds that there is 
sufficient evidence to grant service connection for the 
Veteran's PTSD.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  Certainly, 
without any medical opinion to counter those of the two VA 
examiners, there is no basis upon which to deny the claim. 


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


